DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 15th, 2022, has been entered. 
Upon entrance of the Amendment, claim 1 was amended, claims 21-39 were added, and claims 2-19 were cancelled. Claims 1 and 21-39 are currently pending. 
Claims 18-20 was rejected under 35 U.S.C. 112(b) as being indefinite. Claims 18-20 have been cancelled. The rejections are moot.
Response to Arguments
Applicant’s arguments with respect to amended features of claim1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21-22, 26-27, 29-31, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yudovsky et al. (U.S. Patent No. 10,351,956).
Regarding to claim 1, Yudovsky teaches a wafer supporting mechanism, comprising:
a base portion comprising a first gas channel and a first outlet connected to the first gas channel (Fig. 8, bottom portion of assembly 130); and
a support portion connected to the base portion and comprising a second gas channel connected to the first gas channel (Fig. 8, top portion of assembly 130);
wherein an accommodation space is defined by the base portion and the support portion (Fig. 8, space 134); and
wherein the support portion is configured to support a wafer (Fig. 8, wafer 120), and the accommodation space is configured to receive a plurality of semiconductor devices carried by the wafer within the accommodation space (Fig. 8, wafer 120 on the space, the space comprises standoffs 149 supporting the devices within wafer 120).
Regarding to claim 21, Yudovsky teaches the base portion further comprises a gas outlet exposed from a bottommost surface of the accommodation space, and an elevation of the gas outlet is higher than an elevation of the first outlet (Fig. 8, element 146).
Regarding to claim 22, Yudovsky teaches the gas outlet is configured to purge gas toward the wafer, and the first outlet is configured to exhaust gas towards a direction away from the wafer and provide vacuum suction to hold the wafer (column 7, lines 39-43).
Regarding to claim 26, Yudovsky teaches the gas outlet and the first gas channel overlap in a top view perspective to the wafer (Fig. 8).
Regarding to claim 27, Yudovsky teaches the first gas channel comprises a linear portion extending from a center region of the wafer towards a peripheral region of the wafer (Fig. 8).
Regarding to claim 29, Yudovsky teaches a wafer supporting mechanism, comprising:
a base portion comprising a first gas channel and a first outlet connected to the first gas channel (Fig. 8, bottom portion of assembly 130); and
a support portion connected to the base portion and comprising a second gas channel connected to the first gas channel (Fig. 8, top portion of assembly 130);
wherein an accommodation space is defined by the base portion and the support portion (Fig. 8, space 134), and the accommodation space is configured to accommodate a semiconductor device over a wafer and is defined by a topmost surface of the base portion and a sidewall of the support portion (Fig. 8, wafer 120 on the space, the space comprises standoffs 149 support the devices within wafer 120, defined by a topmost surface of the base portion and a sidewall of the support portion).
Regarding to claim 30, Yudovsky teaches an elevation of a topmost surface of the support portion is higher than an elevation of the topmost surface of the base portion (the support portion is on top of the base portion, therefore an elevation of a topmost surface of the support portion is higher than an elevation of the topmost surface of the base portion), the sidewall of the support portion extends from the topmost surface of the support portion to the topmost surface of the base portion, and the sidewall of the support portion is substantially perpendicular to the topmost surface of the support portion or to the topmost surface of the base portion (Fig. 8).
Regarding to claim 31, Yudovsky teaches the topmost surface of the support portion is configured to directly contact the wafer, and the topmost surface of the base portion is recessed with respect to the topmost surface of the support portion and spaced apart from the wafer when the wafer is supported by the support portion (Fig. 8).
Regarding to claim 33, Yudovsky teaches comprising a plurality of support pins configured to movably engage with the base portion to directly contact the semiconductor device in the accommodation space (Fig. 8, elements 149).
Regarding to claim 34, Yudovsky teaches support pins are configured to retract within the base portion and extend into the accommodation space to directly contact the semiconductor device (Fig. 8).
Regarding to claim 35, Yudovsky teaches a wafer supporting mechanism, comprising:
a cavity table (Fig. 8, cavity inside assembly 130), comprising:
a base plate (Fig. 8, element 130);
a support wall connected to the base plate (Fig. 8, element 160); and
a gas channel in the support wall and configured to match a peripheral region of a wafer (Fig. 8, element 140b),
wherein the cavity table comprises a plurality of accommodation spaces recessed from a topmost surface of the cavity table (Fig. 8, element 134) for accommodating a plurality of semiconductor devices disposed over the wafer (standoffs 149 support the devices within wafer 120).
Allowable Subject Matter
Claims 23-25, 28, 32, and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 23, the prior art fails to anticipate or render obvious the claimed limitations including “the base portion further comprises a third gas channel connected to the gas outlet, and the third gas channel is isolated from the first gas channel and the second gas channel” in combination with the limitations recited in claims 1 and 21-22.
Regarding to claim 24, the prior art fails to anticipate or render obvious the claimed limitations including “the accommodation space is isolated from the first gas channel and the second gas channel” in combination with the limitations recited in claim 1.
Regarding to claim 28, the prior art fails to anticipate or render obvious the claimed limitations including “a plurality of the gas outlets arranged along the linear portion of the first gas channel and spaced apart from each other” in combination with the limitations recited in claims 1 and 26-27.
Regarding to claim 32, the prior art fails to anticipate or render obvious the claimed limitations including “the semiconductor device is accommodated between the topmost surface of the support portion and the topmost surface of the base portion” in combination with the limitations recited in claims 29 and 31.
Regarding to claim 36, the prior art fails to anticipate or render obvious the claimed limitations including “the cavity table further comprises a base plate and a plurality of support walls collectively define the plurality of accommodation spaces” in combination with the limitations recited in claim 35.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828